Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to IDS filed on 04/19/2022.
Claims 1 – 20 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted 04/19/2022 filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
Independent claims 1, 8 and 12 are allowed for reasons given in previous office action, mailed on 04/19/2022, and dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
Reasons for Allowance is not required in this office communication as applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims 1, 8 and 12 with proper motivation at or before the time it was effectively filed.
Therefore, claims 1 – 20 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

The following is an examiner’s statement of reasons for allowance: Applicant’s claimed invention distinguishes over the prior art for following reasons. 
The independent claims 1,10, and 12 are allowable over the art of record. None of the references either alone or in combination teach or fairly suggest “to reduce a voltage margin included in a power supply voltage magnitude requested for the at least one processor based on the first control circuit preventing issuance of ops to at least the first execution pipeline, and wherein the second control circuit is configured to increase the voltage margin based on the request from the first control circuit and to transmit the grant based on a completion of the increase, wherein the voltage margin compensates for dynamic loss in the power supply voltage magnitude that is possible during operation due to power consumption in the at least one processor”, “the control circuit is configured to prevent issuance of ops to at least a first execution pipeline of the first plurality of execution pipelines, wherein the control circuit is configured to transmit a request to permit issuance of ops to the first execution pipeline and to receive a grant prior to permitting issuance of ops to the first execution pipeline, wherein the control circuit is configured to transmit the request based on the first number of ops exceeding a threshold relative to the second number of ops”, and “ increasing a voltage margin in a supply voltage to the processor based on the determining, wherein the voltage margin compensates for dynamic loss in a power supply voltage magnitude that is possible during operation due to power consumption in the processor; and permitting issuance of ops to the first execution pipeline based on completing the increasing of the supply voltage” as described in claimed invention. Therefore, the claims 1 – 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675. The examiner can normally be reached M-Th (6:30am - 4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITIN C PATEL/Primary Examiner, Art Unit 2186